Case 20-41308         Doc 51      Filed 03/10/20 Entered 03/10/20 15:38:58                     Main Document
                                               Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)

                   VERIFIED MOTION FOR ADMISSION PRO HAC VICE

         Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District

of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the

Eastern District of Missouri, I, Richard W. Engel, move that Michael J. Colarossi be admitted

pro hac vice to the bar of this Court for the purpose of representing Foresight Energy LP, et al.,

the above-captioned debtors, in the instant matter. In support of this motion, I submit the

following information as required by Rule 12.01(F):

            a. Full name of the movant-attorney:
               Michael J. Colarossi

            b. Address and telephone number of the movant-attorney:
               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019-6064
               (212) 373-3000



1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
Case 20-41308      Doc 51     Filed 03/10/20 Entered 03/10/20 15:38:58          Main Document
                                           Pg 2 of 3


           c. Name of the firm or letterhead under which the movant practices:
              Paul, Weiss, Rifkind, Wharton & Garrison LLP

           d. Name of the law school(s) movant attended and the date(s) of graduation
              therefrom:
              Columbia Law School, Class of 2017
              London School of Economics and Political Science (LLM), Class of 2016

           e. State and federal bars of which the movant is a member, with dates of admission
              and registration numbers, if any:
              New York, First Department                               #5559729 (2017)
              U.S. District Court, Southern District of New York                  (2018)
              U.S. District Court, Eastern District of New York                   (2018)

           f. Statement that attorney seeking admission is a member in good standing of all
              bars of which attorney is a member and that attorney is not under suspension or
              disbarment from any bar:
              Mr. Colarossi affirms that he is a member in good standing of the bar set
              forth above and is not currently under suspension or disbarment from any
              bar.

           g. Statement that attorney seeking admission does not reside in the Eastern District
              of Missouri, is not regularly employed in this District, and is not regularly
              engaged in the practice of law in this District:
              Mr. Colarossi affirms that he does not reside in the Eastern District of
              Missouri, is not regularly employed by this District and is not regularly
              engaged in the practice of law in this District.

       Mr. Colarossi attests under penalty of perjury to the truth and accuracy of the foregoing

facts, and respectfully requests that this motion be granted and that he be admitted pro hac vice

to the bar of this Court and be allowed to appear in the instant matter.


                                    [Signature Page to Follow]
Case 20-41308   Doc 51   Filed 03/10/20 Entered 03/10/20 15:38:58    Main Document
                                      Pg 3 of 3


Dated: March 10, 2020                   /s/  Michael J. Colarossi
                                        Michael J. Colarossi

                                        Respectfully submitted,

                                        /s/    Richard W. Engel, Jr.
                                        Richard W. Engel, Jr., MO 34641
                                        John G. Willard, MO 67049
                                        Kathryn R. Redmond, MO 72087
                                        ARMSTRONG TEASDALE LLP
                                        7700 Forsyth Boulevard, Suite 1800
                                        St. Louis, MO 63105
                                        Telephone: (314) 621-5070
                                        Facsimile: (314) 621-5065
                                        Email: rengel@atllp.com
                                               jwillard@atllp.com
                                               kredmond@atllp.com

                                        Proposed Counsel for the Debtors and Debtors
                                        in Possession
